DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 18-22 directed to an invention non-elected without traverse.  Accordingly, claims 18-22 have been cancelled.

Allowable Subject Matter
Claims 1-17 and 24 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record is Campbell (US 5,289,692) in view of Vie (US 2015/0184924) and Mizuno (US 2006/0236708).
The prior art of record when considered as a whole, either alone or in combination, do not anticipate or render obvious:
A heating, ventilation, and air conditioning (HVAC) unit, comprising: a vapor compression circuit including a compressor and a heat exchanger; a controller configured to provide a first signal to operate the compressor, and configured to provide a second signal to control a variable speed fan associated with the heat exchanger based on a target speed; and a pressure activated device communicatively coupled between the controller and the compressor, 
Campbell as modified teaches the overall structure required of the claim, but fails to teach or render obvious “in response to determining that the pressure activated device has blocked the transmission of the first signal for less than a threshold time period, the controller is configured to continue providing the first signal, and, in response to determining that the pressure activated device has blocked the transmission of the first signal for at least the threshold time period, the controller is configured to both deactivate the first signal and provide the second signal for a predetermined equilibration time.”
Thus, the modification would not be obvious, and the independent claim would not be obvious to modify the prior art structures to have the claimed invention without improper hindsight of independent claim 1, with dependent claims therefrom are considered allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEL N BABAA whose telephone number is (571)270-3272.  The examiner can normally be reached on M-F, 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on 571-272-5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763